Citation Nr: 0511265	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  99-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease (DJD) due to 
trauma of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected status post meniscectomies and arthrotomies 
with instability of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1976 to February 
1979.

This matter was initially brought to the Board of Veterans' 
Appeals (the Board) on appeal from an August 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.   The VARO at Salt Lake 
City, Utah has since assumed jurisdiction of the veteran's 
claims file.

The RO determined that the veteran's service-connected right 
knee meniscectomy and arthrotomy with traumatic degenerative 
joint disease, which had been rated as 30 percent disabling, 
should be separated into and rated as two separate entities.  
The service-connected disability was re-designated as 
degenerative joint disease due to trauma of the right knee, 
evaluated as 10 percent disabling, and status post 
meniscectomy and arthrotomy with slight instability of the 
right knee, evaluated as 10 percent disabling, each from 
December 1, 1998.  The combined rating of the two separate 
disabilities was 20 percent.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.

The Board notes that according to an Administrative Decision 
rendered in April 2000, the veteran was inadvertently paid at 
an inappropriate rate of 30 percent for the period from 
December 1, 1998 to April 1, 2000.  This was due to VA error 
and without fault on the veteran's part.  Accordingly, and in 
order not to create an overpayment, his compensation award 
letter was adjusted to show he was entitled to compensation 
benefits at the 20 percent rate (reflecting the two separate 
10 and 10 percent ratings as identified above and on the 
front cover of this decision).  However, the payment of 
actual benefits were reduced effective the date he was last 
paid in order to preclude any prejudice.  [Parenthetically, 
it should be noted that this will be one of the probable 
factors taken into account by the RO in the practical 
effectuation of the decision by the Board herein].  

In August 2002, the veteran provided oral testimony before a 
Veterans Law Judge, sitting at the VARO; a transcript is of 
record.  

During the course of the current appeal, the veteran has 
raised a number of other issues including entitlement to 
service connection for right foot, right hip, right ankle, 
low back, left knee and left hip disabilities; and an 
increased (compensable) rating for service-connected lumbar 
strain.  However, none of these have been perfected on appeal 
and are not part of the current appellate review.

In October 2002, under regulations then in effect, the Board 
endeavored to develop certain aspects of the evidence on its 
own.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (invalidated two 
regulatory provisions authorizing the Board to carry out 
certain responsibilities of the VA).  However, in the 
interim, regulations changed as to where and by whom such 
development could take place; and in September 2003, the 
Board remanded the case for development.  The RO issued a 
supplemental statement of the case (SSOC) and the case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT


1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issues.

2.  The veteran has no more than moderate right knee 
instability for which he uses a cane.  

3.  He has X-ray evidence of arthritic involvement of the 
right knee joint, with constant and often excruciating pain, 
effusion, swelling and limitation of right knee motion with 
associated functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent but no more 
for status post meniscectomies and arthrotomies with 
instability of the right knee are met.  38 U.S.C.A. §§ 1155, 
5103 (West 1991); 38 C.F.R. §§ 4.7, 4.71, Diagnostic Code 
(DC) 5257 (2004).

2.  The criteria for an evaluation of 30 percent but no more 
for DJD of the right knee are met.  38 U.S.C.A. §§ 1155, 
5103; 38 C.F.R. §§ 4.7, 4.71, 4.40, 4.45, 4.59, Diagnostic 
Codes 5010-5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal which provides for 
various due process considerations and assistance in 
development of evidence.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The case was remanded twice for development, and in addition 
thereto, of record are service and other post-service 
clinical records and examination reports.  In this case, VA 
has satisfied its duties to the veteran, under both former 
law and the new VCAA.  A review of the record indicates that 
VA has conducted adequate evidentiary development in this 
case.  There is no indication of specific outstanding records 
which the RO has not yet requested for which there is any 
indication that they may be available.  In addition, the 
veteran has been afforded VA medical examinations.  And 
clinical records encompass the pertinent findings required 
for the evaluation of his right knee disability in connection 
with the claim.

The Board further notes that the veteran was informed, via 
decisions of the RO, Statements of the Case and Supplemental 
Statements of the Case, of the evidence of record and the 
nature of the evidence needed to substantiate his claim.  A 
letter from the RO dated March 26, 2004, essentially complied 
with the mandates of VCAA.  In this regard, the RO and the 
Board have informed the veteran of the evidence needed to 
establish entitlement to the benefit sought, and what the RO 
would obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim and his 
actions as a result have reflected that he understands what 
evidence is to be obtained by which party.  No further 
assistance in this regard appears to be warranted.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the first AOJ adjudication of the veteran's claims 
predated the enactment of the VCAA.  The Board is, 
nevertheless, satisfied that the noted March 2004 letter and 
the record on appeal fulfilled all VCAA requirements.   

As VA has fulfilled the duty to assist, and as the change in 
law has no additional material effect on adjudication of this 
claim, and particularly given the nature of the resolution 
rendered herein, the Board finds that it can now consider the 
merits of this appeal without prejudice to the veteran.  

Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  

However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have no 
application.  See Johnson v. Brown, 9 Vet. App. 7 (1996); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The clinical files for prior care and medical assessments 
from both VA and private sources are in the file for 
comparative purposes.

On VA examination in February 1998, the veteran reported 
having had three operations on his right knee including 
lateral meniscectomy and arthrotomy.  He continued to have an 
intermittent pain of variable intensity for which he took 
Aspirin.  There was also occasional swelling.  He reported 
having had no locking, stiffness, giving out, use of support 
or decreased range of motion.  He was being followed at a 
private facility .

On examination, the veteran walked with a right leg limp.  
His right thigh circumference was 1 cm. less than his left 
(46 versus 47 cm.); calf circumferences were equal.  The 
right knee showed a small effusion without tenderness or 
deformity.  The right patella was normal in position, 
mobility and not tender.  There was mild laxity of the medial 
and lateral collateral ligaments.  The knee lacked 5 degrees 
of full extension.  He was able to flex to 135 degrees with 
pain and guarding but no crepitus.  X-rays showed very 
extensive spur formation around the right knee.  The joint 
space was narrowed more laterally than medially.  The 
diagnosis was osteoarthritis involving the right knee.

In his disagreement with the rating action of February 1998 
which proposed to reduce his rating, the veteran said that 
the examination had been inadequate as accurate measurements 
could not be taken because of his limitations due to pain.  
He also asked that the reports of his ongoing private care be 
addressed as well.

Ongoing treatment records were obtained from the veteran's 
private caregiver.  He had been seen for right knee pain.  
Several earlier surgical and evaluative reports from 1996 
were in the file and it was noted that eventually he would 
have to have a total knee replacement.  He was noted to have 
had a 5 degrees flexion contracture which had progressed to 
22 degrees.  A lift in his shoe was recommended.  When seen 
in April 1998, it was noted that he was an electrician and 
stood on his feet a lot which impacted the right knee.  On 
examination, the right knee was larger, warmer and there was 
bit of effusion present.  He had about -12 degrees of flexion 
contracture to approximately 95 degrees compared to a more 
normal -110 or 115 degrees on the other side.  He preferred 
to take as little medication as possible, usually aspirin.  
The examiner felt that he should try to do less standing, 
walking or carrying objects at work.  Again it was opined 
that he would probably need a total knee replacement in the 
future.  

On VA examination in August 1999, it was noted that he had no 
follow-up VA care since his recent employment as a civilian 
at an air force base.  On examination, the veteran reported 
the right knee was constantly painful and constantly swollen.  
The knee pain was aggravated by prolonged standing and 
walking one block or more and by descending stairs.  He was 
no longer able to run or jog.  

On examination, there was palpable tenderness over both 
lateral and medial joint lines.  Both the lateral and medial 
aspects of the knee revealed palpable osteophytic bony 
protuberances.   There was a 5 cm. well healed incision over 
the medial knee and a 7 cm. well healed surgical scar over 
the lateral aspect of the knee.  The mid patellar 
circumference was 45 cm. on the right as compared to 43 cm. 
on the left.  The medial parapatellar depression was lacking, 
indicating an early effusion.  Flexion of the right knee was 
limited to 90 degrees with the onset of increasing pain and 
forced passive flexion beyond the 90 degree range caused 
excruciating pain in the right knee.  Full extension was to 0 
degrees, was lacking by 10 degrees.  The knee was stable 
without any subluxation noted or collateral ligament laxity 
on varus or valgus stress.  There was grade III subpatellar 
crepitation on flexion and extension of the knee.

Diagnoses were status post lateral meniscectomy of the right 
knee with residual obvious trauma arthritis, constant pain, 
constant swelling and reduced range of motion; and 
chondromalacia of the patella, grade II, of the right knee.

Private treatment records from September 2001 show that he 
had had been doing fairly well until an auto accident in July 
2001 when he had hit the dashboard.  Since then he had had 
some other problems, but the right knee pain had gotten much 
worse with loss of motion, including pain at night that was 
hindering his sleep, difficulty walking and only being able 
to walk a block without pain.  He had problems getting out of 
the car and getting dressed.  The right knee would swell, 
catch and give out, but did not lock.  He had been on 
Naprosyn in the past but had switched to Vioxx.  

His job at the air base was a quality controller so he was 
crawling in and out of things somewhat but had no real heavy 
labor.  On examination, the right knee had motion of 20 
degrees extension to 90 degrees flexion.  He had 1+ boggy 
synovial effusion. There was pain around the medial joint 
line with crepitus.  The anterior medial wounds were well 
healed.  He had pain and crepitus mostly laterally as opposed 
to medially.  Pulses were 2/3 distally.  X-rays showed 
advanced osteoarthritis in all 3 compartments.  It was felt 
that knee sleeve might help but that he was going to need a 
knee replacement.

Private records from May 2002 are in the file showing that 
the veteran had been seen for discussions of undergoing the 
total knee replacement.  He had had more and more pain and 
loss of motion.  Various other short-term options were also 
discussed to include steroids injections, etc.  

When seen in June 2002, the veteran's right knee showed 
motion of 10 degrees extension to 110 degrees flexion with 
marked pain and spasm, and medial collapse.  X-rays showed 
bone on bone articulation of the right knee.  The examiner 
felt that his right knee had deteriorated to the point where 
he could not get much more time out of it before surgery. 

At the hearing held in August 2002, the veteran testified 
that his knee pain now was so bad that he had to take Vioxx.  
Tr. at 3.  He is now limited to walking, cannot sleep at 
night, and has a hard time getting in and out of cars.  Tr. 
at 3.  He said that his pain would be 8-9 on a scale of 1-10 
on a normal day.  Tr. at 4.  He expressed his concern at 
having to have a total knee replacement.  Tr. at 4.  He said 
that the knee was wobbly, shaky and unstable virtually all of 
the time.  He had worn a brace in the past but found it 
caused more problems that it helped.  However, his 
instability was on a daily basis.  Tr. at 4-5.  He used an 
assistive device such a cane on a regular basis.  Tr. at 5.  
He is able to drive but it is awkward.  Tr. at 6.  He was no 
longer able to mow the lawn and participate in other 
activities.  Tr. at 6-7.  

Analysis

The current appeal is from the reduction in the veteran's 
prior 30 percent rating for all of his right knee impairment 
which was split into two segments, at 10 percent each, 
reflecting the functional instability versus the arthritic 
changes.  The veteran's 30 percent rating was made effective 
on July 10, 1995, and continued in effect until December 1, 
1998.  Since the evaluation had not been in effect for five 
years or more, compliance with the provisions of 38 C.F.R. § 
3.344(a) and (b) (2004) is not required. 

The RO has evaluated the veteran's right knee DJD disorder at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5261.  DJD or arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5003.  An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
In order to warrant an evaluation in excess of 10 percent 
there must be the actual or functional equivalent of 
limitation of extension to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

During the relevant appeal period, the veteran's extension 
was documented as lacking 5 degrees in February 1998; full 
extension of 0 degrees in August 1999; 20 degrees in 
September 2001; and 10 degrees in June 2002.  A review of 
these measurements as applied to the criteria under DC 5261 
shows that half the actual ranges of motion demonstrated 
(1998 and 1999) indicate that the currently-assigned 10 
percent rating is appropriate.  At worst, the actual 
limitation of extension warranted a 30 percent rating under 
DC 5261 on one occasion (September 2001) and 20 percent on 
one occasion (June 2002).  With regard to the effects of 
pain, the Board notes that the private records in June 2002 
reflect the veteran's pain on motion, and the veteran 
testified to such at his 2002 hearing.  Thus, half the 
evidence supports an increased rating.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case and as discussed above, the Board finds that the 
evidence is in relative equipoise with regard to the extent 
of limitation of extension.  With consideration of the 
effects of pain, the Board further concludes that functional 
equivalent of limitation of extension is best reflected by a 
30 percent rating under DC 5261.  In assigning this rating, 
the Board has considered all reasonable doubt to be found in 
the veteran's favor.  A higher evaluation under this Code is 
not warranted since there is no demonstration of extension 
limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.    

Additionally, in VAOPGCPREC 9-2004 (Sept. 17, 2004), the VA 
Office of General Counsel held that separate ratings may be 
assigned when a veteran meets the requirements for a zero 
percent or higher evaluation under both Diagnostic Code 5260 
(flexion) and 5261 (extension).  In this case, the veteran 
again has had variable limitation of flexion of the right 
knee but has not been shown at any time to be limited to 60 
degrees or less, as would be required for a zero percent 
evaluation under Diagnostic Code 5260.  As of June 2002, when 
the presence of pain and spasm was documented in association 
with range of motion, flexion was shown to be 110 degrees.  
At worst, flexion remained 90 degrees.  In the absence of 
significant limitation of flexion, the Board finds that this 
appeal is not among the class of cases contemplated under 
VAOPGCPREC 9-2004.  Accordingly, no separate evaluations 
based on limitation of both extension and flexion will be 
assigned for the right knee.  See also VA Fast Letter 04-22 
(Oct. 1, 2004). 

The Board also notes that limitation of motion and 
instability of the knee are two, separate disabilities, and 
the RO has previously assigned separate ratings for these 
individual entities.  See VAOGCPREC 23-97 (July 1, 1997) 
(when a claimant has arthritis and is rated under instability 
of the knee, that those two disabilities may be rated 
separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 
5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 
(August 14, 1998).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a separate 20 
percent evaluation for the service-connected right knee 
disability based upon instability.  In February 1998, the VA 
examiner described the laxity of the right knee as "mild," 
and the August 1999 VA examiner stated that the knee was 
stable.  These descriptions are consistent with no more than 
a 10 percent rating assigned under DC 5257.  Nevertheless, 
the veteran also presented other evidence that supports a 
higher rating.  He testified in August 2002 that the knee was 
currently wobbly, shaky and unstable.  These are feelings 
about which he is competent to testify.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, his 
testimony is corroborated to an extent that the instability 
is more than slight by the associated private medical reports 
showing medial problems.  Again, with all reasonable doubt 
being resolved in the veteran's favor, a 20 percent rating 
for moderate instability under DC 5257 is in order.  The 
Board notes the application of DeLuca, 8 Vet. App. 202 to the 
evaluation of the veteran's service-connected disability 
under Diagnostic Code 5257 is not appropriate, as such 
Diagnostic Code does not contemplate limitation of motion, 
and would not serve as a basis for the grant of an increased 
evaluation.  See Johnson v. Brown, 9 Vet. App 7, 11 (1996) 
(holding that Diagnostic Code 5257 is not predicated on loss 
of range of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable to a disability rated under that Diagnostic 
Code).  Given that no examiner has described recurrent 
subluxation or lateral instability as severe, a higher 
evaluation under DC 5257 is not appropriate.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  In this regard, the Board has reviewed 
the rating criteria applicable to ankylosis under DC 5256.  
Early private medical reports refer to a flexion contracture 
in 1996 and 1998.  However, subsequent VA reports do not 
indicate any locking or fixation of the right knee, such as 
to constitute ankylosis.  Since the pertinent medical 
evidence (to include radiological studies) has not found 
ankylosis or fixation of the right knee joint, consideration 
of the criteria under Code 5256 would not be appropriate.  

Additional Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  Other than contemplated in the 
schedular provisions cited above, it has not been shown that 
the veteran's right knee disability, alone, has resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  VAOPGCPREC 6-96 
(1996).




ORDER

An evaluation of 20 percent for status post meniscectomies 
and arthrotomies with instability of the right knee is 
granted, subject to the regulatory criteria relating to the 
payment of monetary awards.  

A separate evaluation of 30 percent for DJD of the right 
knee, is granted, subject to the regulatory criteria relating 
to the payment of monetary awards.  


	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


